PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/619,478
Filing Date: 11 Feb 2015
Appellant(s): OLDSBERG et al.



__________________
Brian S. Rosenbloom
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/03/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/24/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument

A. Independent Claim 19

Claim 19 is not anticipated by Pogue for at least the following two independent reasons.

i. First Reason Claim 19 is not Anticipated (page 10 of Brief)

Appellant argues that independent Claim 19 is not anticipated by Pogue for at least the reason that Pogue does not disclose:

receiving via a network ...a... video feed transmitted by a remote media server,

as required by claim 19.

The Examiner respectfully disagrees.

Pogue describes a method of importing video content from a camcorder or other types of external devices (Pogue at pp. 30-53). In the case of some camcorders or other separate devices, this includes a hard connection between the camcorder or other separate device and a computer from which video from the camcorder or other separate device is to be imported.
The camcorder and the computer are distinct separate devices separated from one another. Thus, the camcorder is “remotely located” from the computer and vice versa. The camcorder and the computer are connected (networked) together via a cable, enabling video feed to be exported from the camcorder and imported into the computer. The camcorder, being remote from the computer, and the two connected via cable, is an example of a remote media (e.g. video, stills) server serving a client which is the computer/iMovie 11 software application.

ii. Second Reason Claim 19 is not Anticipated (page 12 of Brief)

Claim 19 is not anticipated by Pogue for at least the reason that Pogue does not disclose:

in response to receiving the user input event indication and while the live video feed is being displayed in the live video view, simultaneously displaying in the single GUI the live video view, a still image view for displaying a still image, a video snippet view ..., and a seek slider ..., 

as required by claim 19.

Furthermore, the Examiner contends that Pogue discloses receiving a user input event indication when the user invokes a “‘skimming’ feature’.” (See Final Office Action at pages 3-4).

But even if we accept this as true, Pogue does not disclose

simultaneously displaying “the live video view, a still image view ..., a video snippet view ..., and a seek slider”

in response to receiving an indication that the user invoked the skimming feature.

Moreover, Pogue does not disclose that,

in response to receiving an indication that the user invoked the skimming feature, “the live video view, a still image view ..., a video snippet view ..., and a seek slider” are simultaneously displayed “while the live video feed is being displayed in the live video view.”

	The Examiner respectfully disagrees that Pogue fails to teach or disclose a simultaneous view of live video, a still image view, a video snippet view, and a seek slider.
	Pogue at pages 29-30, referencing Figure 1-2 on page 30 (note that Figure 2-14 on page 70 illustrates a populated version of Figure 1-2) illustrates a basic layout of iMovie that includes a simultaneous view of a Viewer (interpreted as a live video view), a Project Storyboard (displays a movie represented as “filmstrips” described by Pogue as short sequences of representative frames from each “clip” you shot. The Project Storyboard view contains a series of individual filmstrips (clips), one for each imported scene shot (iMovie uses Automatic Scene Detection to break the imported video into individual filmstrips (clips)) (Pogue at page 36).
	Filmstrips (clips) are interpreted as (snippet views). Filmstrips may be skimmed (see pages 76-77 and Figures 3-1, 3-2) by dragging a cursor across a filmstrip which displays a playhead; a vertical line the height of the filmstrip that moves with the cursor (interpreted as a seek slider). The Viewer Window displays playback of the filmstrip. A user may select portions of a filmstrip for use in a movie project by selecting and dragging the selected portion into the Event browser (see pp. 29-30, Figure 1-2; p. 70, Figure 2-14). Select by Dragging (see p. 80, Figure 3-3) allows the user to highlight part of the clip (see Figure 3-3). Single video frames are also displayed within a filmstrip (interpreted as a still image view) which can be individually selected by the Select by Dragging process. Further, Pogue at pp. 277-278; Figure 10-9 describe creating a still frame by positioning the playhead on a frame in the filmstrip you want frozen. Freeze Frames are similar (pp. 278-279).
Thus, at any one time, Pogue teaches simultaneous display of a live video view, a still image view, a video snippet view, and a seek slider.
B. Independent Claim 1

Appellant states that independent Claim 1 requires:

a network interface connected to a network for receiving a live video feed transmitted by a media server located remotely from the computer system.

The Examiner refers to the rebuttal of Independent claim 19 with regard to this limitation.

C. Independent Claim 8

Appellant states that independent Claim 8 requires:

receiving via a network, at a computer system having a data storage system and a data processing system (DPS) comprising one or more processors, a live video feed transmitted by a remote media server; ...

The Examiner refers to the rebuttal of Independent claim 19 with regard to this limitation.

in response to receiving the user input event indication ..., simultaneously displaying in the single GUI the live video view, a Still image view, a video snippet view ..., and a seek slider.


D. Independent Claim 15

Appellant states that independent Claim 15 requires:

a network interface connected to a network for receiving a live video feed transmitted by a media server located remotely from the computer system; ...
...In response to receiving a user input event indication, simultaneously display in the single GUI the live video view, a Still image view ..., a video snippet view ..., and a Seek slider.
		
Accordingly, the relevant remarks and rebuttals for claims 1 and 19 apply to claim 15.

E. Dependent Claims 27 and 33

Claim 33 (and similarly claim 27) is not obvious in view of Pogue for at least the reason that Pogue does not disclose or suggest:

while the live video feed is being displayed in the live video view, adding the video snippet view and the still image view to the single GUI,

as required by claim 33.

The Examiner contends that Pogue discloses this feature. (See Final Office Action at pages 39-40).

Specifically, the Examiner asserts that Pogue’s disclosure of displaying “a main editing GUI” “once importing has been completed” is a disclosure of displaying the main editing GUI “while [a] live video feed is being displayed (see Final Office Action at page 40).

The Examiner is wrong.

A disclosure of displaying a GUI “once importing has been completed” is not a disclosure of displaying a GUI “while [a] live video feed is being displayed,” as is expressly required by claim 33.
The Examiner respectfully disagrees.

Pogue describes a video importation process (see pp 30-54) that begins with a blank screen (see Fig. 1-2, page 30) and allows the user to begin an import process (e.g. by connecting a camcorder or choosing an import option from the file menu at the top of the screen (see Fig. 1-2). At page 33, Figure 1-6 (see also page 40, Figure 1-9, a Viewer displays the video as it is being imported into iMovie. Once this is completed, the view switches to that of Figure 2-14, sans the populated Event Browser view (see p. 30, Figure 1-2).
Thus, once video is imported, the view is changed from a single Viewer view to a view that includes a Project Storyboard populated with filmstrips; the filmstrips being capable of being skimmed to select a portion (e.g. snippet) or single frame of video; both snippet and single frame views are displayed to the user.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/James H. Blackwell/
06/01/2022
Conferees:
/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177       
                                                                                                                                                                                                 /STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.